               Case 1:19-cr-00374 Document 44 Filed 02/11/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
AHMAD “ANDY” KHAWAJA,               )                   CRIMINAL NO. 1:19-cr-00374 (RDM)
GEORGE NADER,                       )
ROY BOULOS,                         )
RUDY DEKERMENJIAN,                  )
MOHAMMAD “MOE” DIAB,                )
RANI EL-SAADI,                      )
STEVAN HILL, and                    )
THAYNE WHIPPLE,                     )
                                    )
            Defendants.             )
____________________________________)

              JOINT STATUS REPORT AND MOTION TO CONTINUE HEARING

         The United States of America and defendants Nader, Boulos, Dekermenjian, Diab, El-

Saadi, Hill, and Whipple, through their counsel, respectfully submit this joint status report.1 In

support of this joint status report, the above-listed parties state as follows:

         1.      On November 7, 2019, a fifty-three count indictment was returned, charging the

defendants with conspiracy to commit offenses against the United States, making conduit

contributions, making excessive contributions, causing the submission of false statements, causing

the submission of false records, and obstruction of justice. The indictment stems from a multi-year

investigation by the Federal Bureau of Investigation into a scheme to make conduit and excessive

contributions to various political committees during and after the 2016 election. After the

indictment was returned, it was sealed, and warrants were issued for the arrest of all defendants.

         2.      On December 3, 2019, defendant Boulos surrendered to authorities in the District




1
    Defendant Khawaja remains a fugitive from justice.
              Case 1:19-cr-00374 Document 44 Filed 02/11/20 Page 2 of 4




of Nevada, and defendants Dekermenjian, Diab, El-Saadi, Hill, and Whipple surrendered to

authorities in the Central District of California. Each defendant was released with an order to

appear in the District of Columbia.

        3.      On December 13, 2019, defendant George Nader appeared before Magistrate Judge

Robin M. Meriweather and before this Court. Defendant Nader was arraigned on the indictment

and waived his right to appear at status hearings scheduled for December 19, 2019, and March 10,

2020. Defendant Nader agreed further to the tolling of time from December 13, 2019, to March

10, 2020, pursuant to the 18 U.S.C. § 3161(h)(7). The Court ordered that such time be excluded in

the interest of justice.

        4.      On December 18, 2019, defendants Boulos, Dekermenjian, Diab, El-Saadi, Hill,

and Whipple appeared before Magistrate Judge Meriweather. Each defendant was arraigned and

was placed on a personal recognizance bond.

        5.      On December 19, 2019, defendants Boulos, Dekermenjian, Diab, El-Saadi, Hill,

and Whipple appeared before this Court. A status conference was scheduled for March 10, 2020.

All defendants agreed to toll time from December 19, 2019, to March 10, 2020, pursuant to the 18

U.S.C. § 3161(h)(7), and the Court ordered such time excluded in the interest of justice. This Court

also waived the requirement that each defendant appear at the hearing on March 10, 2020. Finally,

the court set a deadline of February 14, 2020, for the submission of a joint status report, to be filed

if the parties jointly sought a continuance of the hearing on March 10, 2020.

        6.      On or about December 19, 2019, the government provided the defendants with

initial discovery. That discovery consisted of a thumb drive containing more than 200,000 pages

of records, and six audio disks.


                                                  2
             Case 1:19-cr-00374 Document 44 Filed 02/11/20 Page 3 of 4




       7.      On December 20, 2019, the government filed an unopposed motion for a protective

order governing discovery. The Court granted that motion and issued a protective order.

       8.      On or about January 16, 2019, the government provided the defendants with

additional discovery, consisting of a spreadsheet detailing data related to more than 20,000 text

messages, and several additional FBI reports. Additionally, the government provided several of

the defendants with their own tax information.

       9.      Government has spoken with counsel for defendants Nader, Boulos, Dekermenjian,

Diab, El-Saadi, Hill, and Whipple. The government, and each defendant, jointly request that the

stats hearing be continued from March 10, 2020, for a period of approximately sixty days, for

review of discovery and further negotiation with the government. The government, and each

defendant, further request that the time from March 10, 2020, to the date of the next status be

excluded pursuant to 18 U.S.C. §3161(h)(7)(A). Given the volume of discovery and the complexity

of the case, the government and each defendant submit that the ends of justice served by excluding

time outweigh the best interest of the public and the defendant in a speedy trial.




                                                 3
             Case 1:19-cr-00374 Document 44 Filed 02/11/20 Page 4 of 4




       10.    The parties jointly propose that the status hearing be rescheduled to the afternoon

of May 19, the afternoon of May 20, or the morning of May 21, 2020.

                                            Respectfully submitted,

                                            COREY R. AMUNDSON
                                            Chief, Public Integrity Section
                                            Criminal Division
                                            U.S. Department of Justice

                                    By:     /s/ Michael J. Romano
                                            Michael J. Romano
                                            James C. Mann
                                            Trial Attorneys
                                            Public Integrity Section
                                            Criminal Division
                                            U.S. Department of Justice




                                               4
